UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONALD L. WILLIAMS,
Plaintiff-Appellant,

v.
                                                                      No. 95-2936
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Rock Hill.
Dennis W. Shedd, District Judge.
(CA-92-3400-19BD)

Submitted: November 7, 1996

Decided: November 21, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

H. Jeff McLeod, Anderson, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Preston Strom, Jr., United
States Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV,
Mack A. Davis, Acting Deputy Chief Counsel, Haila Naomi Klein-
man, Supervisory Assistant Regional Counsel, John C. Stoner, Assis-
tant Regional Counsel, Office of General Counsel, SOCIAL
SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald L. Williams filed claims with the Social Security Adminis-
tration for disability benefits and Supplemental Security Income on
November 23, 1983, and March 7, 1990, alleging disability periods
from May 2, 1982 to March 9, 1984, and from February 15, 1990,
respectively, as a result of back pain. After denial and reconsidera-
tion, Williams requested a hearing before an Administrative Law
Judge (ALJ). The ALJ heard the consolidated claims, determined that
Williams retained the functional capacity to perform past relevant
light and sedentary work, found Williams's subjective pain com-
plaints to be incredible, and denied benefits.

In connection with Williams's request for review before the
Appeals Council, he submitted additional medical evidence from the
period after the date of the ALJ's decision. This medical evidence was
submitted in support of Williams's claim that he suffered from debili-
tating mental illness allegedly resulting, in part, from his back pain
and his experiences in the Gulf War. The Appeals Council denied
Williams's request for review, after consideration of the additional
evidence Williams submitted in support of his claim for benefits. The
ALJ's decision then became the Secretary's final decision.

Williams filed a complaint in the district court challenging the final
decision of the Secretary. The district judge accepted the recommen-
dation of the magistrate judge, and affirmed the decision of the Secre-
tary. This appeal followed.

We review the Secretary's final decision to determine whether it is
supported by substantial evidence and whether the correct law was
applied. 42 U.S.C.A. § 405(g) (West Supp. 1996); Hays v. Sullivan,
907 F.2d 1453, 1456 (4th Cir. 1990). Williams claims that the Secre-
tary failed to give the proper weight to a treating psychologist's opin-

                     2
ion that he was mentally disabled. He further claims that medical
evidence submitted to the Appeals Council after the hearing before
the ALJ affirms Williams's credibility as to his subjective complaints.

We find that the ALJ made a thorough evaluation of the evidence
before him, in compliance with regulatory standards and the applica-
ble law. We further find that the Appeals Council thoroughly consid-
ered the additional evidence submitted to it and properly found that
the weight of all the evidence of record did not provide a basis for
changing the ALJ's determination that Williams failed to establish
that he was disabled during the relevant period under adjudication.
We conclude that the Secretary's decision is supported by substantial
evidence and was based on the correct legal standards.

Accordingly, we affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                    3